 



EXHIBIT 10.15

DIONEX CORPORATION

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

Section 1.       Introduction.

               The Dionex Corporation Change in Control Severance Benefit Plan
(the “Plan”) was established effective October 5, 2001. The purpose of the Plan
is to provide for the payment of severance benefits to certain eligible
employees of Dionex Corporation (the “Company”) whose employment with the
Company is terminated following a Change in Control. This Plan shall supersede
any severance benefit plan, policy or practice previously maintained by the
Company. This Plan document also is the Summary Plan Description for the Plan.

Section 2.       Definitions.

               For purposes of the Plan, the following terms are defined as
follows:

               (a)       “Base Salary” means the Eligible Employee’s annual base
salary as in effect during the last regularly scheduled payroll period
immediately preceding the Change in Control or as increased thereafter.

               (b)       “Board” means the Board of Directors of the Company.

               (c)       “Change in Control” is defined as one or more of the
following events:

                           (i) there is consummated a sale or other disposition
of all or substantially all of the assets of the Company (other than a sale to
an entity where at least fifty percent (50%) of the combined voting power of the
voting securities of such entity are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale);

                           (ii) any person, entity or group (other than the
Company, a subsidiary or affiliate of the Company, or a Company employee benefit
plan, including any trustee of such plan acting as trustee) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction;

                           (iii) there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such transaction, the stockholders
immediately prior to the consummation of such transaction do not own, directly
or indirectly, outstanding voting securities representing more than fifty
percent (50%) of the combined outstanding voting power of the surviving entity
in such transaction or more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such transaction; or

                           (iv) there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such transaction, the stockholders
immediately prior to the consummation of such transaction do not own, directly
or indirectly, outstanding voting securities representing at least seventy
percent (70%) of the combined outstanding voting power of the surviving entity
in such transaction or at least seventy percent (70%) of the combined
outstanding voting power of the parent of the surviving entity in such
transaction, and the chief executive officer of the Company is not the chief
executive officer of the surviving entity immediately after such transaction.

               (d)       “Company” means Dionex Corporation or, following a
Change in Control, the surviving entity resulting from such transaction.

               (e)       “Constructive Termination” means a voluntary
termination of employment by an Eligible Employee after one of the following is
undertaken without the Eligible Employee’s express written consent:

1



--------------------------------------------------------------------------------



 



                           (i) the assignment to the Eligible Employee of duties
or responsibilities that results in a material diminution in the Eligible
Employee’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control; provided, however, that a change in the Eligible
Employee’s title or reporting relationships by itself shall not provide the
basis for a Constructive Termination;

                           (ii) a reduction in the Eligible Employee’s base
salary, as in effect immediately prior to the Change in Control (or as increased
thereafter), unless such reduction is made pursuant to an across-the-board
reduction of the base salaries of all similarly situated employees of the
Company of no more than ten percent (10%);

                           (iii) a change in the Eligible Employee’s business
location of more than 35 miles from the business location immediately prior to
the Change in Control;

                           (iv) a material breach by the Company of any
provisions of the Plan or any enforceable written agreement between the Company
and the Eligible Employee; or

                           (v) any failure by the Company to obtain assumption
of the Plan by any successor or assign of the Company.

               (f)       “Continuation Period” means the period for which an
Eligible Employee is entitled to receive the benefits described in Section 4(c).
The Continuation Period is twelve (12) months.

               (g)       “Covered Termination” means an Involuntary Termination
Without Cause or a Constructive Termination, either of which occurs within
thirteen (13) months following the effective date of a Change in Control.

               (h)       “Eligible Employee” means an executive employee of the
Company who has been designated by the Board as an eligible employee, has not
entered into an individual severance benefit or change in control agreement with
the Company, and whose employment with the Company terminates due to a Covered
Termination.

               (i)       “Involuntary Termination Without Cause” means an
involuntary termination of employment by the Company other than for one of the
following reasons:

                           (i) a refusal or failure to follow the lawful and
reasonable directions of the Board of Directors or individual to whom the
Eligible Employee reports, which refusal or failure is not cured within 30 days
following delivery of written notice of such conduct to the Eligible Employee;

                           (ii) a material failure by the Eligible Employee to
perform his or her duties in a manner reasonably satisfactory to the Board of
Directors that is not cured within 30 days following delivery of written notice
of such failure to the Eligible Employee; or

                           (iii) a conviction of a felony involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company.

Section 3.       Eligibility For Benefits.

               (a)       General Rules. Subject to the requirement set forth in
this Section, the Company will provide the severance benefits described in
Section 4 of the Plan to Eligible Employees. In order to be eligible to receive
benefits under the Plan, an Eligible Employee must execute a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, and such release must become effective in accordance
with its terms. The Company, in its sole discretion, may modify the form of the
required release to comply with applicable state law. Subject to the foregoing,
the Company, in its sole discretion, shall determine the form of the required
release.

               (b)       Exceptions to Benefit Entitlement. An employee who
otherwise is an Eligible Employee will not receive benefits under the Plan in
any of the following circumstances, as determined by the Company in its sole
discretion:

2



--------------------------------------------------------------------------------



 



                           (i)       The employee has executed an individually
negotiated employment contract or agreement with the Company relating to
severance benefits or change in control benefits that is in effect on his or her
termination date.

                           (ii)       The employee’s employment with the Company
is involuntarily terminated by the Company other than in an Involuntary
Termination without Cause.

                           (iii)       The employee voluntarily terminates
employment with the Company and such termination does not constitute a
Constructive Termination. Voluntary terminations include, but are not limited
to, resignation, retirement or failure to return from a leave of absence on the
scheduled date.

                           (iv)       The employee voluntarily terminates
employment with the Company in order to accept employment with another entity
that is wholly or partly owned (directly or indirectly) by the Company or an
affiliate of the Company.

                           (v)       The employee is offered immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of all
or substantially all the assets of a division or business unit of the Company.
For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or the purchaser of its
assets, as the case may be, results in uninterrupted employment such that the
employee does not suffer a lapse in pay as a result of the change in ownership
of the Company or the sale of its assets.

Section 4.       Amount Of Benefit.

               (a)       Base Salary. Each Eligible Employee shall receive
twelve (12) months of Base Salary. Such amount shall be paid pursuant to the
Company’s regularly scheduled payroll periods and shall be subject to all
required tax withholding.

               (b)       Bonus Payment. Each Eligible Employee shall receive a
bonus payment equal to the average of the Eligible Employee’s annual bonuses
paid by the Company with respect to the last three (3) complete fiscal years of
the Company for which the Eligible Employee was eligible to receive a bonus (or
such fewer fiscal years of the Company for which such Eligible Employee was
eligible to receive an annual bonus); provided, however, that if an Eligible
Employee’s Covered Termination occurs during the first fiscal year for which he
or she was eligible to receive an annual bonus, such Eligible Employee shall
receive a bonus payment based on the Eligible Employee’s performance through the
Covered Termination. Such amount shall be paid in a lump sum and shall be
subject to all required tax withholding.

               (c)       Continued Insurance Benefits. Provided that the
Eligible Employee elects continued coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay the portion
of premiums of each Eligible Employee’s group medical, dental and vision
coverage, including coverage for the Eligible Employee’s eligible dependents,
that the Company paid prior to the Covered Termination, for the Continuation
Period; provided, however, that no such premium payments shall be made following
the effective date of the Eligible Employee’s coverage by a medical, dental or
vision insurance plan of a subsequent employer. Each Eligible Employee shall be
required to notify the Company immediately if the Eligible Employee becomes
covered by a medical, dental or vision insurance plan of a subsequent employer.
No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of any applicable insurance premiums
during the Continuation Period will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA.
Therefore, the period during which an Eligible Employee may elect whether or not
to continue the Company’s group medical, dental or vision coverage under COBRA,
the length of time during which COBRA continuation coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA will be applied in the same manner that such rules
would apply in the absence of this Plan. At the conclusion of the Continuation
Period, the Eligible Employee will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA continuation period.
For purposes of this Section 4(c), applicable premiums that will be paid by the
Company during the Continuation Period shall not include any amounts payable by
the Eligible Employee under a Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.

               (d)       Acceleration of Vesting. Effective as of the date of
the Covered Termination, each Eligible Employee shall be credited with full
acceleration of vesting for all options outstanding that the Eligible Employee
holds on such date that have not yet vested.

3



--------------------------------------------------------------------------------



 



               (e)       Outplacement Services. On behalf of the Eligible
Employee, the Company shall pay for an executive assistance program for a period
not to exceed three (3) months and at a cost not to exceed $7,500, provided that
the Eligible Employee enrolls in the program within six (6) months following the
Covered Termination.

Section 5.       Limitations on Benefits.

               (a)       Release. To receive benefits under this Plan, an
Eligible Employee must execute a release of claims in favor of the Company, in
the form attached to this Plan as Exhibit A, Exhibit B or Exhibit C, as
appropriate, and such release must become effective in accordance with its
terms.

               (b)       Certain Reductions and Offsets. Notwithstanding any
other provision of the Plan to the contrary, any benefits payable to an Eligible
Employee under this Plan shall be reduced by any severance benefits payable by
the Company to such individual under any other policy, plan, program or
arrangement, including, without limitation, a contract between the Eligible
Employee and any entity, covering such individual. Furthermore, to the extent
that any federal, state or local laws, including, without limitation, so-called
“plant closing” laws or statutory severance requirements, require the Company to
give advance notice or make a payment of any kind to an Eligible Employee
because of that Eligible Employee’s involuntary termination due to a layoff,
reduction in force, plant or facility closing, sale of business, change of
control, or any other similar event or reason, the benefits payable under this
Plan shall either be reduced or eliminated. The benefits provided under this
Plan are intended to satisfy any and all statutory obligations that may arise
out of an Eligible Employee’s involuntary termination of employment for the
foregoing reasons, and the Plan Administrator shall so construe and implement
the terms of the Plan.

               (c)       Mitigation. Except as otherwise specifically provided
herein, an Eligible Employee shall not be required to mitigate damages or the
amount of any payment provided under this Plan by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Plan be
reduced by any compensation earned by an Eligible Employee as a result of
employment by another employer or any retirement benefits received by such
Eligible Employee after the date of the Covered Termination.

               (d)       Termination of Benefits. Benefits under this Plan shall
terminate immediately if the Eligible Employee, at any time, violates any
proprietary information or confidentiality obligation to the Company.

               (e)       Non-Duplication of Benefits. No Eligible Employee is
eligible to receive benefits under this Plan more than one time.

               (f)       Indebtedness of Eligible Employees. If a terminating
employee is indebted to the Company or an affiliate of the Company at his or her
termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness.

               (g)       Parachute Payments. If any payment or benefit the
Eligible Employee would receive in connection with a Change in Control from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be equal to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Eligible Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Eligible Employee elects
in writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the Eligible Employee’s stock awards unless the Eligible Employee
elects in writing a different order for cancellation.

4



--------------------------------------------------------------------------------



 



     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Eligible Employee within fifteen (15) calendar days after
the date on which the Eligible Employee’s right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and the Eligible Employee.

Section 6.       Right To Interpret Plan; Amendment and Termination.

               (a)       Exclusive Discretion. The Plan Administrator shall have
the exclusive discretion and authority to establish rules, forms, and procedures
for the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

               (b)       Amendment or Termination. The Company reserves the
right to amend or terminate this Plan or the benefits provided hereunder at any
time; provided, however, that no such amendment or termination shall occur
following a Change in Control if such amendment or termination would affect the
rights of any persons who were employed by the Company prior to the Change in
Control. Any action amending or terminating the Plan shall be in writing and
executed by the chairman of the Compensation Committee of the Board of Directors
of the Company.

Section 7.       Termination of Certain Employee Benefits.

               All non-health benefits (such as life insurance, disability and
401(k) plan coverage) terminate as of the employee’s termination date (except to
the extent that a conversion privilege may be available thereunder).

Section 8.       No Implied Employment Contract.

               The Plan shall not be deemed (i) to give any employee or other
person any right to be retained in the employ of the Company or (ii) to
interfere with the right of the Company to discharge any employee or other
person at any time, with or without cause, which right is hereby reserved.

Section 9.       Legal Construction.

               This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

Section 10.       Claims, Inquiries And Appeals.

               (a)       Applications for Benefits and Inquiries. Any
application for benefits, inquiries about the Plan or inquiries about present or
future rights under the Plan must be submitted to the Plan Administrator in
writing. The Plan Administrator is:

5



--------------------------------------------------------------------------------



 



Dionex Corporation
Attn: Director of Human Resources
1228 Titan Way
Sunnyvale, CA 94086

               (b)       Denial of Claims. In the event that any application for
benefits is denied in whole or in part, the Plan Administrator must notify the
applicant, in writing, of the denial of the application, and of the applicant’s
right to review the denial. The written notice of denial will be set forth in a
manner designed to be understood by the employee and will include specific
reasons for the denial, specific references to the Plan provision upon which the
denial is based, a description of any information or material that the Plan
Administrator needs to complete the review and an explanation of the Plan’s
review procedure.

               This written notice will be given to the employee within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

               This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.

               (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review. A request for a review shall be in writing and
shall be addressed to:

Dionex Corporation
Attn: Director of Human Resources
1228 Titan Way
Sunnyvale, CA 94086

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

               (d)       Decision on Review. The Plan Administrator will act on
each request for review within sixty (60) days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional sixty (60) days), for processing the request for a review. If an
extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period. The Plan
Administrator will give prompt, written notice of its decision to the applicant.
In the event that the Plan Administrator confirms the denial of the application
for benefits in whole or in part, the notice will outline, in a manner
calculated to be understood by the applicant, the specific Plan provisions upon
which the decision is based. If written notice of the Plan Administrator’s
decision is not given to the applicant within the time prescribed in this
Subsection (d), the application will be deemed denied on review.

               (e)       Rules and Procedures. The Plan Administrator will
establish rules and procedures, consistent with the Plan and with ERISA, as
necessary and appropriate in carrying out its responsibilities in reviewing
benefit claims. The Plan Administrator may require an applicant who wishes to
submit additional information in connection with an appeal from the denial (or
deemed denial) of benefits to do so at the applicant’s own expense.

               (f)       Exhaustion of Remedies. No legal action for benefits
under the Plan may be brought until the claimant (i) has submitted a written
application for benefits in accordance with the procedures described by Section
10(a) above, (ii) has been notified by the Plan Administrator that the
application is denied (or the application is deemed denied due to the Plan
Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above and (iv) has been
notified in writing that the Plan Administrator has denied the

6



--------------------------------------------------------------------------------



 



appeal (or the appeal is deemed to be denied due to the Plan Administrator’s
failure to take any action on the claim within the time prescribed by Section
10(d) above).

Section 11.       Basis Of Payments To And From Plan.

               All benefits under the Plan shall be paid by the Company. The
Plan shall be unfunded, and benefits hereunder shall be paid only from the
general assets of the Company.

Section 12.       Other Plan Information.

               (a)       Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-2647429. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 510.

               (b)       Ending Date for Plan’s Fiscal Year. The date of the end
of the fiscal year for the purpose of maintaining the Plan’s records is June 30.

               (c)       Agent for the Service of Legal Process. The agent for
the service of legal process with respect to the Plan is Dionex Corporation,
Attn: Director of Human Resources, 1228 Titan Way, Sunnyvale, CA 94086.

               (d)       Plan Sponsor and Administrator. The “Plan Sponsor” and
the “Plan Administrator” of the Plan is Dionex Corporation, Attn: Director of
Human Resources, 1228 Titan Way, Sunnyvale, CA 94086. The Plan Sponsor’s and
Plan Administrator’s telephone number is (408) 737-0700. The Plan Administrator
is the named fiduciary charged with the responsibility for administering the
Plan.

Section 20.       Statement Of ERISA Rights.

     Participants in this Plan (which is a welfare benefit plan sponsored by
Dionex Corporation) are entitled to certain rights and protections under ERISA.
An Eligible Employee is considered a participant in the Plan and, under ERISA,
is entitled to:

               (a)       Examine, without charge, at the Plan Administrator’s
office and at other specified locations, such as work sites, all Plan documents
and copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports;

               (b)       Obtain copies of all Plan documents and Plan
information upon written request to the Plan Administrator. The Administrator
may make a reasonable charge for the copies; and

               (c) Receive a summary of the Plan’s annual financial report, in
the case of a plan that is required to file an annual financial report with the
Department of Labor. (Generally, all pension plans and welfare plans with one
hundred (100) or more participants must file these annual reports.)

     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of the Eligible Employees and other Plan
participants and beneficiaries.

     No one, including the employer of the participants or any other person, may
fire a participant or otherwise discriminate against participants in any way to
prevent a participant from obtaining a Plan benefit or exercising his or her
rights under ERISA. If a participant’s claim for a Plan benefit is denied in
whole or in part, he or she must receive a written explanation of the reason for
the denial. A participant has the right to have the Plan Administrator review
and reconsider his or her claim.

     Under ERISA, there are steps a participant can take to enforce the above
rights. For instance, if a participant requests materials from the Plan
Administrator and does not receive them within thirty (30) days, he or she may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the participant up to $110 a day
until he or she receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If a

7



--------------------------------------------------------------------------------



 



participant has a claim for benefits that is denied or ignored, in whole or in
part, he or she may file suit in a state or federal court. If it should happen
that the Plan fiduciaries misuse the Plan’s money, or if a participant is
discriminated against for asserting his or her rights, the participant may seek
assistance from the U.S. Department of Labor, or he or she may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If the participant is successful, the court may order the person the participant
has sued to pay these costs and fees. If the participant loses, the court may
order the participant to pay these costs and fees, for example, if it finds his
or her claim is frivolous.

     If a participant has any questions about the Plan, the participant should
contact the Plan Administrator. If a participant has any questions about this
statement or about his or her rights under ERISA, the participant should contact
the nearest office of the Pension and Welfare Benefits Administration, U.S.
Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Pension and Welfare Benefits Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

Section 14.       Execution.

               To record the adoption of the Plan as set forth herein, effective
as of October 5, 2001, Dionex Corporation has caused its duly authorized officer
to execute the same this ___day of October, 2001.

         
 
  Dionex Corporation
 
       

  By:    

       
 
       

  Title:    

       

8



--------------------------------------------------------------------------------



 



Exhibit A

RELEASE
(Individual Termination, age 40 and older)

I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.

     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

       
 
 
employee
 
 
 
 
Name:
 
 
 
 
 
Date:
 

9



--------------------------------------------------------------------------------



 



Exhibit B

RELEASE
(Individual and Group Termination, under age 40)

I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.

       
 
 
employee
 
 
 
 
Name:
 
 
 
 
 
Date:
 

10



--------------------------------------------------------------------------------



 



Exhibit C

RELEASE
(Group Termination, age 40 and older)

I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
(8th) after I execute this Release; and (F) I have received with this Release a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.

       
 
 
employee
 
 
 
 
Name:
 
 
 
 
 
Date:
 

11